DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-6 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JPH08151917A) hereinafter Nishiyama and Makihara (US 2015/0240732 A1) hereinafter Makihara.
Claim 1:
Nishiyama discloses a blowby gas atmosphere releasing device (Para. 0005) for an engine having an intake flow path, for intake gas of the engine, is disposed at one side of an engine body of the engine (26, 27) and an exhaust flow path, for exhaust gas of the engine, is disposed at another side of the engine body opposite the one side (12, 14), an atmosphere releasing pipe 
Nishiyama doesn’t explicitly disclose the blowby gas atmosphere releasing device comprising: an oil separator that is connected to the engine body and separates oil contained in blowby gas; or that the releasing pipe is connected to the oil separator.
However, Makihara does disclose the blowby gas atmosphere releasing device comprising: an oil separator that is connected to the engine body and separates oil contained in blowby gas (Para. 0041; Fig. 1, Items 14, 41-44). Further, the releasing pipe of Makihara (41, 42) is connected to the oil separator (44).
Nishiyama doesn’t explicitly disclose wherein the atmosphere releasing pipe extends along the other side of the engine body. However Nishiyama does disclose wherein the atmosphere releasing pipe (2; Para. 0024) extends along a side adjacent to the one side (side adjacent to side with intake 26, 27) of the engine body which is near a flow of heat derived from the exhaust (15).
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham v. John Deere, Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP §2143(I)(E)).
In the instant case, and as per finding (1), Nishiyama teaches that there is a recognized need in the art to prevent freezing in a blow-by gas pipe caused by cold weather and no heating (Para. 0003). Heat derived from the exhaust gas produced via combustion may be utilized to impart enough heat on hoses to prevent freezing (Paras. 0009-0010).
As per finding (2), one of ordinary skill in the art would recognize that there are a finite number of predictable potential solutions to address locating the blow-by gas pipe near an exhaust heat source. Namely, there are only six sides to an engine: top, bottom, left, right, front, and back. The number of options may be limited further since exhaust gas heat is typically not routed to all six sides of the engine.
As per finding (3), one of ordinary skill in the art would recognize that extending the atmosphere releasing pipe along the “other side” (opposite side with the intake flow path) where the exhaust flow path exists could have been done without yielding unpredictable results, since the exhaust coming out of the cylinder head exists on the 
 As per finding (4), one of ordinary skill in the art would recognize that changing the routing of the atmosphere releasing pipe to extend along the other side of the engine body might provide the benefit of providing more direct access to heat generated in the cylinders by combustion by placing directly near the exhaust coming from the cylinder head in a case where the atmosphere releasing pipe is subject to cold temperatures, thereby reducing the likelihood that the pipe would freeze causing engine malfunction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nishiyama to have further modified them by routing the atmosphere releasing pipe to extend along the other side of the engine body in order to reduce the likelihood of the atmosphere releasing pipe from freezing by subjecting it to heat from the exhaust.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nishiyama with the disclosure of Makihara to clean oil from blowby gas and return it to the crankcase thus improving engine efficiency and reducing pollution.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama and Makihara as applied to claim 1 above, and further in view of Nanno et al. (US 6,772,744 B2) hereinafter Nanno.
Claim 2:
Nishiyama and Makihara, as shown in the rejection above, disclose all the limitations of claim 1.
Nishiyama also discloses wherein the atmosphere releasing pipe (2) includes a heat receiving pipe portion that receives heat from a heat source (portion of the pipe disposed in the cooling exhaust air guidance passage 10; Para. 0020).
Nishiyama doesn’t explicitly disclose a heat insulating pipe portion having lower thermal conductivity than the heat receiving pipe portion.
However, Nanno does disclose a heat insulating pipe portion having lower thermal conductivity than the heat receiving pipe portion. (Col. 3, Lines 16-56; Figs. 1-2, Items 5-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the inventions of Nishiyama and Makihara with the disclosure of Nanno to reduce freezing in areas of piping not in contact with a heat source thus improving engine reliability.
Claim 3:
Nishiyama, Makihara, and Nanno as shown in the rejection above, disclose all the limitations of claim 2.
Nishiyama does not teach that an oil separator is disposed at the one side of the engine body. Makihara, as shown in the rejection above, is relied upon to teach an oil separator being connected to the breather of Nishiyama (Para. 0041; Fig. 1, Items 14, 41-44). While Makihara does disclose the oil separator being located at the one side (intake side) of the engine body, it is silent as to why it is positioned there. However, it is 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to dispose the oil separator at the one side (intake side) of the engine body, since it is a suitable, available space to package the component as shown in Makihara.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Further, Nishiyama doesn’t explicitly disclose wherein the atmosphere releasing pipe from the oil separator to the other side of the engine body is implemented by the heat insulating pipe portion.
See the “obvious to try” rationale in the rejection of claim 1 regarding the routing of the atmosphere releasing pipe.
Also, Nanno does disclose implementing a heat insulating pipe portion in areas without access to exhaust heat (Col. 3, Lines 16-56; Figs. 1-2, Items 5-7). Therefore Nishiyama and Makihara in view of Nanno disclose all the limitations of claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the inventions of Nishiyama and Makihara with 
Claim 4:
Nishiyama, Makihara, and Nanno as shown in the rejection above, disclose all the limitations of claim 2.
Nishiyama doesn’t explicitly disclose wherein the heat receiving pipe portion is made of a metal.
However, Nanno does disclose wherein the heat receiving pipe portion is made of a metal. (Col. 3, Lines 16-56; Figs. 1-2, Items 5-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the inventions of Nishiyama and Makihara with the disclosure of Nanno to increase heat transmission thus improving ice prevention and improving engine reliability.
Claim 6:
Nishiyama, Makihara, and Nanno as shown in the rejection above, disclose all the limitations of claim 2.
Nishiyama doesn’t explicitly disclose wherein a heat insulating material layer is provided on an outer periphery of the heat insulating pipe portion.
However, Nanno does disclose wherein a heat insulating material layer is provided on an outer periphery of the heat insulating pipe portion. (“Cited prior art” Fig. 4, Items 21, 22)
	“The Court quoting In re Kahn. 441 F.3d 977,988, 78 USPQ2d 1329,1336 (Fed. Cir. 2006), stated that “‘[Rejections on obviousness cannot be sustained by mere Simple substitution of one known element for another to obtain predictable results.
Here, it would have been obvious to one skilled in the art at the time of the invention to include a thermal insulating protector (disclosed in Nanno's admitted prior art) instead of tips made of a thermally insulated material (as taught by Nanno's disclosure) by (B) Simple substitution of one known element (i.e. pipe covered in an insulation material) for another (i.e. pipe made of a heat resistant material) to obtain the predictable result of preventing pipes from freezing in areas not receiving heat as taught by Nanno (col. 1, lines 34-38; col. 3, lines 16-56), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama, Makihara, and Nanno as applied to claim 2 above, and further in view of Nelander (US 2011/0139098 A1) hereinafter Nelander.
Claim 5:
Nishiyama, Makihara, and Nanno as shown in the rejection above, disclose all the limitations of claim 2.
Nishiyama doesn’t explicitly disclose wherein the heat insulating pipe portion is made of an elastic resin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nishiyama, Makihara, and Nanno with the disclosure of Nelander to provide a durable, heat-resistant, hose to be routed between connection points [Para. 0019] this increasing engine reliability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747